On Application for Rehearing.
MONROE, J.
A reconsideration of this case has led the court to the conclusion that the interests of justice will be best subserved by affording the defendant a further opportunity in the matter of his defense, and, more particularly, to show that the amount paid in redemption of the property inured to the benefit of the tax purchaser.
It is therefore ordered that the judgment heretofore rendered in this case be set aside, *967that the judgment appealed from be annulled, avoided, and reversed, and the case be remanded to the district court for such further. competent evidence as the parties may offer.